Citation Nr: 0317697	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  97-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969 and from January 1974 to March 1975.  This 
appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Wichita, 
Kansas, Medical and Regional Office center (MROC) of the 
Department of Veterans Affairs (VA) issued in October 1997, 
which denied the veteran's request to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
By a decision issued in September 1999, the Board remanded 
the claim for further development.  The claim now returns to 
the Board for adjudication. 

During the pendency of this claim, the veteran submitted a 
claim for benefits under 38 U.S.C.A. § 1151.  The veteran 
also sought entitlement to service connection for hearing 
loss.  In November 2001, the veteran sought an increase in 
his non-service-connected pension benefits based on the need 
for aid and attendance due to blindness.  By June 2002 and 
September 2002 rating decisions, the RO granted special 
monthly pension based on the need for a and attendance and 
denied the claims of entitlement to service connection for 
hearing loss and for compensation under the provisions of 38 
U.S.C.A. § 1151.  The veteran has not disagreed with or 
appealed any aspect of these determinations, and these issues 
are not before the Board at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the claim 
addressed in this decision has been obtained.

2.  A January 1983 Board decision which denied service 
connection for an acquired psychiatric disorder is final.


3.  The evidence associated with the record since the January 
1983 Board decision bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and the new evidence must be considered in 
order to fairly decide the merits of this claim.

4.  The veteran is diagnosed as having an adjustment disorder 
with anxiety, which is secondary to the stressors resulting 
from the veteran's severe medical disorders of diabetes, 
blindness, and dialysis. 

5.  During active service, the veteran was seen for a 
psychiatric evaluation, and a diagnosis of inadequate 
personality was assigned.

6.  The evidence establishes that the veteran has a current 
medical diagnosis of a schizoid personality disorder, but, 
despite the change in diagnostic terminology, as a 
personality disorder, a schizoid personality is not 
considered a disease or injury within the meaning of VA laws 
and regulations.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to a final January 1983 
Board decision which denied service connection for an 
acquired psychiatric disorder is new and material to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  The veteran did not incur or aggravate a psychiatric 
disorder for which service connection may be granted during 
service or as a result of service or as a result of any 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a 
psychiatric disorder, and that the new evidence establishes 
that he incurred a psychiatric disorder in service.  

Duty to assist and notify

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefined the obligations 
of VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  This final rule includes amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  In the instant 
case, relative to the attempt to reopen a claim for service 
connection for a psychiatric disorder, the claim was received 
prior to August 29, 2001.  Therefore, the revised definition 
of new and material evidence does not apply.

Although the VCAA is not strictly applicable to the veteran's 
request to reopen the claim of entitlement to service 
connection for a psychiatric disorder, the VCAA is applicable 
to any claim on the merits, if new and material evidence is 
submitted.  Since the Board's determination, as set out 
below, is that new and material evidence has been submitted, 
the change in the law is applicable to this reopened claim.  
Therefore, the Board will address the matter of compliance 
with the VCAA in relationship to the reopened claim.

The VCAA describes certain duties owed by VA to a claimant.  
First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA also has a duty to assist the 
veteran in obtaining the evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A November 1999 letter from the MROC specifically advised the 
veteran that he was being afforded an opportunity to identify 
any relevant medical care provider and the approximate dates 
of treatment.  The RO also requested VA clinical records for 
the years 1968, 1969, 1974, and 1975, as the veteran's 
statement appeared to indicate, in essence, that he had 
obtained VA treatment during the identified times.  However, 
no VA records for those periods of time were located, and the 
veteran was so notified.

By a letter issued in January 2002, the RO specifically 
informed the veteran of the enactment of the VCAA and of VA's 
duties to him under the Act.  The letter advised the veteran 
as to the general types of evidence required to establish 
entitlement to service connection, and described the 
additional evidence still needed from the veteran.  In 
particular, the letter noted that clinical evidence of 
neuropsychiatric disability was required.  

In October 2002, the RO again notified the veteran of the 
enactment of the VCAA and its applicability to his appeal, 
and advised the veteran that information from VA facilities 
showing treatment in 1968, 1969, 1974, and 1975 had not been 
obtained, and that additional information was needed from the 
veteran to obtain those records.  This letter also advised 
the veteran of the status of his claim and again described 
the requirements for new and material evidence.  In April 
2003, the RO notified the veteran that there were no VA 
records for 1968, 1969, 1974, or 1975, and, in a telephone 
conversation, the RO reviewed the service medical records 
from those dates with the veteran.  The veteran stated that 
he had no additional evidence or information to add.  At the 
time of a June 2003 telephone contact, the veteran stated 
that he wanted to add the statement that his father had heart 
surgery while the veteran was in service in 1974 to 1975.  
The veteran stated that seeing his father with tubes in him 
bothered the veteran a lot, and he was sent to a physician 
when he returned to his duty assignment for problems dealing 
with the illness of his father.

The VCAA provides that the duty to assist includes providing 
a medical examination or obtaining a medical opinion if 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
injury or disease in service; and, (C) indicates that the 
claimed disability or symptoms may be associated with the 
established events, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159.  The Board notes 
that the veteran was provided a specific examination to 
determine the current nature of any psychiatric disorder and 
to obtain clinical opinion as to the relationship between any 
current disorder and the veteran's military service, even 
though the RO determined that new and material evidence had 
not been submitted.

In this case, VA's duty to notify the veteran of the evidence 
and information necessary to substantiate the claim and 
inform him whether he or VA bears the burden of producing or 
obtaining evidence were met in several ways.  The veteran was 
initially advised of the enactment of the VCAA, and of the 
general provisions of that Act, by a January 2002 letter from 
the RO.  The RO advised the veteran of the evidence needed to 
establish service connection, and notified the veteran of his 
responsibility to identify evidence that might substantiate 
the claims.  

Further, although the January 2002 letter advised the veteran 
that he should submit additional evidence within 60 days, the 
letter specifically informed him that evidence received 
within one year from the date of issuance of the April 2001 
letter would be considered in determining the date from which 
benefits could be paid.  

Finally, in May 2003, the RO provided a supplemental 
statement of the case (SSOC) which again advised the veteran 
of the enactment of the VCAA, and which provided the complete 
text of the revised regulation, at 38 C.F.R. § 3.159, 
implementing the VCAA.  

The discussion in the rating decisions issued in this case, 
beginning in October 1997, together with the November 1997 
statement of the case (SOC) and May 2003 SSOC, and the 
discussion in the Board's September 1999 Remand, and the RO's 
November 1999, January 2002, and October 2002, letters, 
together with telephone contacts in May 2002, June 2002, 
April 2003, and June 2003, advised the veteran of the 
criteria for new and material evidence to reopen the claim 
and of the evidence required to establish a claim of service 
connection on the merits.  The RO discussed the veteran's 
responsibility to submit or identify evidence and VA's duty 
to assist the veteran, including by obtaining evidence 
identified.  

The VCAA notification letter sent to the veteran in January 
2002 and the May 2003 SSOC essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which indicated that 30 days notice, under 
the provisions of that 38 C.F.R. § 19.9(a)(2)(ii), is invalid 
to the extent it provides a claimant "not less than 30 
days" to respond to a VCAA notification letter sent by the 
Board because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that more than one year has elapsed since the veteran 
was provided with the January 2002 specific VCAA notice by 
the RO.  Moreover, additional correspondence regarding the 
status of the claim and VA's efforts to develop the claim was 
provided subsequent to that letter.  Adjudication of the 
claim may proceed, consistent with the VCAA.

Analysis

The veteran sought service connection for a psychiatric 
disorder by a claim which was denied by the Board in a 
January 1983 decision.  The Board decision is final.  

Although the veteran's claim for service connection for a 
psychiatric disorder has been denied, the veteran may reopen 
the claim, if he submits new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that he has submitted such 
evidence, and the Board agrees.

New and material evidence means evidence not previously 
received which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence received since the prior final denial to "contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.  When determining whether 
a claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The evidence at the time of the 1983 Board decision included 
an October 1967 observation medical examination which 
disclosed no organic disorder.  The record reflects that the 
consultation was requested because the veteran's physical 
examination disclosed a murmur.  Service clinical records 
associated with the claims file in 1983 reflected that no 
psychiatric disorder was disclosed at the time of service 
induction examination in October 1967, or at the time of 
separation examination in October 1969.  No psychiatric 
disorder was noted on induction examination conducted in 
January 1974, when the veteran entered his second period of 
service.  In December 1974, the veteran complained that he 
was upset.  Agitation and nervousness were noted.  The 
veteran was transferred from his command for hospitalization.  
The February 1975 discharge summary states that 
hospitalization was required because the veteran was over-
reacting to day-to-day stresses onboard his ship.  The 
veteran was not psychotic or suicidal.  The examiner assigned 
a diagnosis of a character disorder, inadequate personality.  
The examiner concluded that the veteran would not benefit 
from psychiatric inpatient or outpatient treatment in the 
military service.

Records associated with the claims files in 1983 also 
reflected that, in 1981, the veteran sought service 
connection for a "nervous condition."  The discharge summary 
of an August 1981 through September 1981 VA hospitalization 
reflects that the veteran sought treatment for what he 
described as a "quick temper."  The final diagnosis was 
schizophreniform disorder.  By a statement submitted in 
November 1981, the veteran specifically stated that he had 
received no treatment for "nerves" since he was separated 
from the Navy in 1975.  By a Board decision issued in January 
1983, the Board affirmed the RO's denial of the claim.  The 
veteran contacted the Board the following month, in February 
1983, to express his disagreement with the Board decision.  
The veteran alleged that the only treatment he received 
during the military for his "nerves" was that a physician 
conducted one interview with him.  His letter was referred to 
the RO.  The veteran was advised by the RO in a March 1983 
letter that new and material evidence was required to reopen 
the claim.

The evidence associated with the claims file since the 1983 
determination is extensive.  In September 1992, the veteran 
sought non-service-connected pension.  A social and 
industrial survey conducted in January 1993 reflects that the 
veteran was employed as a cross-country truck driver for 
about ten years, but his diabetes precluded continuation of 
that work.  He then held jobs in general construction, 
maintenance, and as a cook.  

The examiner who conducted a February 1993 VA examination 
concluded that the veteran had a schizophreniform disorder 
and a personality disorder, not otherwise specified.  The 
claim for non-service-connected pension was granted in a 
March 1993 rating decision.

In May 1997, the veteran sought to reopen his claim for 
service connection for schizophrenia.  The RO informed the 
veteran that new and material evidence was required.  The 
veteran requested that clinical records from 1968 to 1969 and 
from 1974 and 1975 be reviewed, stating he received 
psychiatric treatment during those years.  However, the RO 
did not attempt to obtain additional VA clinical records for 
those dates.

The Board's September 1999 remand directed the RO to attempt 
to obtain the identified VA clinical records, identified as 
dated in 1968, 1969, 1974, and 1975, and directed that the 
veteran be afforded VA examination and opportunity to more 
specifically identify all relevant records.  The RO 
thereafter requested VA clinical records for those years, but 
no records were located.  The veteran was so advised, and in 
an April 2003 telephone discussion of the evidence obtained, 
it was discussed that the veteran was in service during those 
years.  The veteran stated that he did not receive 
psychiatric treatment during his first period of service 
(1968 to 1969).

Additional evidence obtained since 1983 includes the 
discharge summaries of November 1998 and January 2000 VA 
hospitalizations.  Those records reflect that the veteran was 
treated for diabetes and other medical disorders.  Those 
summaries do not reference psychiatric diagnosis or 
treatment.

The discharge summary and records of an August 2001 through 
September 2001 VA hospitalization reflect primarily treatment 
for chronic medical conditions.  One of the symptoms for 
which the veteran sought treatment was hallucinations, which 
the veteran attributed to a particular medication he was 
taking.  After that medication was discontinued, the veteran 
did not report further hallucinations.  No objective 
manifestations of hallucinations were observed.  These 
clinical records are devoid of clinical references to 
history, complaints, diagnosis, or treatment of any 
psychiatric disorder.

The report of an April 2003 VA examination discloses that the 
examiner reviewed the veteran's clinical history in service, 
which resulted in a diagnosis of inadequate personality 
disorder.  The examiner discussed review of the original 
records of the veteran's 1981 VA hospitalization, which 
reflected a discharge diagnosis of schizophreniform disorder.  
The examiner noted that the veteran had not obtained further 
medical treatment for mental health problems since 1981 and 
was not on any psychotropic medications.  The veteran 
reported that he was anxious and nervous several times a week 
and worried a lot about his health.  The veteran described 
himself as a loner who did not desire or enjoy close 
relationships.  The veteran never married.  The veteran 
reported that he was unemployed since 1993 as a result of his 
vision problems and the need for dialysis.  The examiner 
assigned a diagnosis of adjustment disorder with anxiety and 
schizoid personality disorder.  

The examiner noted that the veteran's previous diagnosis of 
inadequate personality disorder did not conform to current 
medical terminology and was no longer an accepted medical 
diagnosis.  See American Psychiatric Association, Diagnostic 
And Statistical Manual Of Mental Disorders (DSM-IV) (4th ed. 
1994) (codified as applicable to veterans' benefits claims at 
38 C.F.R. § 4.125 (2002).  The examiner concluded that the 
currently accepted diagnosis which most closely fit the 
veteran's symptoms in service and his current symptoms was a 
diagnosis of a schizoid personality disorder.  The examiner 
noted that the veteran also had an adjustment disorder with 
anxiety secondary to the stressors resulting from his severe 
diabetes, blindness, and dialysis.

The evidence added to the record since 1983 meets the 
criteria for new and material evidence.  The evidence since 
February 1983 is new, in that this additional evidence was 
not of record in 1983 and at least some of the additional 
information is not cumulative or repetitious of evidence of 
record at that time.  In particular, there is evidence that 
the diagnosis that was assigned in service can no longer be 
assigned.  There is evidence of an acquired psychiatric 
disorder, an adjustment disorder, which is not a personality 
disorder, and is different that the diagnosis of 
schizophreniform disorder assigned in 1983.  See DSM-IV.  The 
evidence is significant, in that it is the type of evidence 
which must be considered in order to fairly decide the merits 
of a claim.  

The Board notes that, although the RO advised the veteran in 
the May 2003 SSOC that the additional evidence submitted did 
not raise a reasonable possibility of substantiating the 
claim, given the decision in Hodge, supra, it is no longer 
necessary for a veteran to prove that there is a reasonable 
possibility that the new evidence would change the outcome.  
155 F.3d at 1360.  Instead, after Hodge, a veteran need only 
present evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim," consistent with 38 C.F.R. § 3.156(a).  The Board 
finds that, without application of the "reasonable 
possibility" test, the veteran has presented new and 
material evidence to reopen the claim of entitlement to 
service connection for a psychiatric disorder, and the claim 
is reopened.  

Once a claim has been reopened, the Board must determine 
whether all duties to assist the veteran to develop the claim 
have been met.  If so, then the claim may be decided on the 
merits.  In this case, as discussed above, the veteran has 
been notified of the evidence required to substantiate the 
claim, including on the merits.  The test applied by the RO 
in determining whether the claim would be reopened, the 
"reasonable possibility" test was essentially a 
determination on the merits, and the veteran was advised as 
to what evidence was required to present a reasonable 
possibility of a favorable outcome.  Under the VCAA, the 
veteran no longer was required to establish a well-grounded 
claim in order to meet the criteria for submission of new and 
material evidence.  Thus, although the terminology used by 
the RO in its correspondence to the veteran was slightly 
different than the terminology which would now be used, the 
veteran was, in fact, advised as to the evidence required to 
establish his claim on the merits.  

Therefore, although the Board is reopening the claim and 
determining the issue of entitlement to service connection 
for a psychiatric disorder on the merits, the veteran has 
been notified of the evidence required to substantiate his 
claim.  The veteran is not prejudiced by analysis of his 
claim for service connection on the merits at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's new and material evidence establishes that the 
diagnosis assigned for the veteran's psychiatric disorder in 
service cannot be applied under current terminology.  The 
evidence also establishes that the veteran has current 
psychiatric disorders, and that diagnoses of adjustment 
disorder with anxiety and schizoid personality disorder have 
been made.  The evidence clearly establishes that the veteran 
has a current psychiatric disorder, including a psychiatric 
disorder other than a personality disorder.  To the extent 
that medical evidence of a current psychiatric disorder is a 
fact which must be substantiated, this evidence is favorable 
to the veteran's claim, since the evidence does clearly 
establish that there is a current psychiatric disorder.  

In considering the claim of entitlement to service connection 
for a psychiatric disorder on the merits, the Board observes 
that the law provides that service connection may be granted 
for disability resulting from disease or injury that was 
incurred in or aggravated by a veteran's active service, or 
may be granted for diseases defined as chronic, to include an 
organic disease of the nervous system, and manifested, 
generally to a degree of 10 percent or more, within a 
specified presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309.

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  However, under VA laws and regulations, 
certain disorders, including personality disorders, are 
considered congenital and developmental in nature and are not 
compensable diseases for VA purposes.  38 C.F.R. § 3.303(c) 
(2002).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, there is a current medical diagnosis of an 
adjustment disorder with anxiety.  There is no similar 
diagnosis of an adjustment disorder in service, although a 
psychiatric disorder, an inadequate personality, was 
diagnosed in service.  As noted above, in order to establish 
service connection for an adjustment disorder with anxiety, 
the veteran must establish that the present disorder is 
linked to a disease or injury in service.  In this case, the 
medical opinion of record clearly attributes the adjustment 
disorder to the stresses caused by the veteran's medical 
disorders, primarily diabetes, blindness, and the need for 
dialysis.  

The facts establish that the veteran's adjustment disorder 
was not diagnosed in service.  The adjustment disorder is not 
a psychosis which may be presumed service-connected if 
manifested in an applicable presumptive period.  See 
38 C.F.R. § 4.125, 4.130.  The facts establish that the 
blindness, diabetes, and need for dialysis which are the 
cause of the adjustment disorder were not present in service, 
or chronically and continuously after service, and were not 
diagnosed until at least 10 or more years had elapsed after 
the veteran's service.  Thus, it would not be reasonable to 
find that the veteran manifested an adjustment disorder 
chronically and continuously after service, so as to warrant 
service connection based on chronicity.  

The veteran has not sought entitlement to service connection 
for diabetes, blindness, or disability requiring dialysis, 
and the evidence establishes that these disorders were not 
manifested in service.  Since no award of service connection 
is in effect for any of these disorders, the veteran is not 
entitled to service connection on the basis that the current 
psychiatric disorder is secondary to or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310; Allen, 
supra.  There is no evidence to support an award of service 
connection for an adjustment disorder with anxiety, and the 
preponderance of the evidence is overwhelming against a grant 
of service connection for that disorder.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination on the 
merits of the reopened claim.  

A diagnosis of inadequate personality was established in 
service, and medical opinion reflects that the veteran 
continues to manifest this same disorder currently, even 
though the diagnostic terminology has changed.  However, as 
noted above, a personality disorder is a developmental 
disorder for which veterans' benefits are precluded by 
regulation.  Under certain circumstances, service connection 
may be granted for such disorders if shown to have been 
aggravated during service.  See VAOPGCPREC 82-90.  

Once a claimant's disability increases in severity during 
service there is a presumption of aggravation, unless it can 
be established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).  This presumption of 
aggravation applies where there is a worsening of the 
disability regardless of whether the degree of worsening was 
enough to warrant compensation; and the veteran need not show 
a specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Accordingly, 
a finding of aggravation contemplates "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation, but one that still exists 
currently.  See Routen v. Brown, 10 Vet. App. 183, 189 n.2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

However, the veteran has presented no evidence of such 
aggravation in this case.  Moreover, the clinical evidence, 
which reflects that the veteran did not require treatment for 
a personality disorder following service until 1981, and has 
not been treated for a personality disorder in the following 
30 years, is highly persuasive evidence to establish that the 
veteran's personality disorder was not aggravated, that is, 
permanently worsened, in service.  

The United States Court of Appeals for Veterans Claims has 
stated that "[w]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, the Board finds that, to 
the extent that the veteran's claim for service connection 
for a psychiatric disorder represents a claim for service 
connection for a schizoid personality disorder, that claim 
lacks legal merit under the laws governing veterans' 
benefits.  

In short, the evidence of record establishes that the veteran 
has current psychiatric disorders, but the evidence of record 
overwhelmingly establishes that the currently-diagnosed 
adjustment disorder is not in any way etiologically linked to 
the veteran's service, and service connection for that 
psychiatric disorder is not warranted.  The preponderance of 
the evidence is against the claim of entitlement to service 
connection for an adjustment disorder, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable resolution.  

While the medical evidence establishes that the veteran has a 
current psychiatric disorder, a personality disorder, which 
was diagnosed during service, the law precludes a grant of 
service connection for that disorder.  Because a grant of 
service connection for a personality disorder is not 
authorized by the laws governing veterans' benefits, the 
appeal for service connection for that disorder must be 
denied.  




ORDER

The reopened claim for entitlement to service connection for 
a psychiatric disorder, to include an adjustment disorder 
with anxiety or a personality disorder, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

